DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on April 20, 2022, claims 1, 4, 11 and 14 were amended, and claims 2, 3, 12 and 13 were cancelled. Claims 1, 4-11 and 14-20 are currently pending in this application.
Claim Objections
Claims 4-6 are objected to because of the following informalities:  claim 4 is dependent on claim 1 and claims 5 and 6 are dependent on claim 4; however, the limitation of claim 4 “wherein in the balance unit, the included angles of each of the first sub-pixels in the main pixel area and the included angles of each of the sub-pixels in the auxiliary pixel area face opposite directions” conflicts with claim 1 where “the included angles of each of the first sub-pixels in the main pixel area and the included angles of each of the sub-pixels in the auxiliary pixel area face the same direction”.  
Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities: claim 7 is dependent on claim 1 and claim 8 is dependent on claim 7; however, the limitation of claim 7 “wherein the first direction is parallel to the second direction” conflicts with claim 1 where “the first direction is perpendicular to the second direction”. 
Appropriate correction is required.
Claims 14-16 are objected to because of the following informalities:  claim 14 is dependent on claim 11 and claims 15 and 16 are dependent on claim 14; however, the limitation of claim 14 “wherein in the balance unit, the included angles of each of the first sub-pixels in the main pixel area and the included angles of each of the sub-pixels in the auxiliary pixel area face opposite directions” conflicts with claim 11 where “the included angles of each of the first sub-pixels in the main pixel area and the included angles of each of the sub-pixels in the auxiliary pixel area face the same direction”.  
Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities: claim 17 is dependent on claim 11 and claim 18 is dependent on claim 17; however, the limitation of claim 17 “wherein the first direction is parallel to the second direction” conflicts with claim 11 where “the first direction is perpendicular to the second direction”. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 9-11, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed. 
Re claims 1 and 11, the most relevant reference, US 2020/0150496 to Woo et al. (Woo), fails to disclose or suggest an array substrate in which, in the balance unit, the included angles of each of the first sub-pixels in the main pixel area and the included angles of each of the first sub-pixels in the auxiliary pixel area face the same direction.
As shown in Figs. 5 and 11, Woo discloses an array substrate comprising a plurality of sub-pixels in a main pixel area 191a (corresponding to rows 1 and 3 in Fig. 11) and a plurality of sub-pixels in an auxiliary pixel area 191b (corresponding to rows 2 and 4). 
However, in the balance unit of Fig. 11, Woo discloses that the included angles (black and white arrows) of each of the first sub-pixels in the main pixel area 191a and the included angles of each of the first sub-pixels in the auxiliary pixel area 191b face the opposite direction.
Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 4, 2022